               Case 2:19-cr-00259-JCC Document 24-2 Filed 10/30/20 Page 1 of 2




 1

 2                                                                  The Honorable John C. Coughenour

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8   UNITED STATES OF AMERICA,
                                                             No. CR19-259 JCC
 9                   Plaintiff,
10            v.                                             DEFENDANT’S WAIVER OF IN-
                                                             PERSON APPEARANCE AND
11                                                           CONSENT TO PROCEED BY
     RYAN HERNANDEZ,
                                                             VIDEO/TELEPHONIC CONFERENCE
12
                     Defendant.
13

14            I, Ryan Hernandez, the above named defendant, acknowledge that I have been advised by

15   my lawyer and the Court – by this form -- that pursuant to the Federal Rules of Criminal
16   Procedure and the Sixth Amendment to the U.S. Constitution, I generally have the right to be
17
     personally present in open court to any hearing involving a criminal proceeding to which I am a
18
     party.
19
              I am scheduled to have the following hearing(s) on (fill in date):
20
     Sentencing, November 17, 2020.
21
              I have been advised by my lawyer that because of coronavirus disease 2019 (COVID-19),
22
     the Governor of the State of Washington has issued an Emergency Proclamation and Chief Judge
23
     Ricardo S. Martinez in the Western District of Washington has issued General Orders regarding
24

25   Emergency Hearings. As a result, I cannot currently be personally present in open court for this

      DEFENDANT’S WAIVER OF IN-PERSON                                BLACK & ASKEROV, PLLC
      APPEARANCE AND CONSENT TO PROCEED BY                      705 Second Avenue, Suite 1111
      VIDEO/TELEPHONIC CONFERENCE
                                                                     Seattle, WA 98104
      (Ryan Hernandez; No. CR19-259 JCC) - 1
                                                              206.623.1604 | Fax: 206.658.2401
             Case 2:19-cr-00259-JCC Document 24-2 Filed 10/30/20 Page 2 of 2




     scheduled hearing. Therefore, I wish to waive my right to be personally present in open court for
 1
     the above-hearing, and acknowledge that my right to due process under the Constitution is best
 2

 3   protected by moving forward with the hearing by video/telephonic conference.

 4          I have discussed with my lawyer this consent to appear and participate by

 5   video/telephonic conference and have agreed to the same.

 6          I have also authorized my lawyer to electronically execute this form on my behalf.
 7          Respectfully submitted this 30th day of October, 2020.
 8

 9

10                                               Lawyer’s signature, electronically executed
                                                 On behalf of Ryan Hernandez
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      DEFENDANT’S WAIVER OF IN-PERSON                            BLACK & ASKEROV, PLLC
      APPEARANCE AND CONSENT TO PROCEED BY                   705 Second Avenue, Suite 1111
      VIDEO/TELEPHONIC CONFERENCE
                                                                  Seattle, WA 98104
      (Ryan Hernandez; No. CR19-259 JCC) - 2
                                                           206.623.1604 | Fax: 206.658.2401
